Exhibit 3.3 BYLAWSOFUNIFY CORPORATION(Amended as of July 9, 2010) ARTICLE I CORPORATE OFFICES 1. Principal Office The principal executive office of the corporation shall be located at such place as the Board of Directors may from time to time authorize. 2. Other Offices Additional offices of the corporation shall be located at such place or places, within or outside the State of Delaware, as the Board of Directors may from time to time authorize. 3. Registered Agent in State The corporation shall have and maintain in the State of Delaware a registered agent, which agent may be either an individual resident in the State whose business office is identical with the corporation's registered office, or a domestic corporation (which may be itself), or a foreign corporation authorized to transact business in the State, having a business office identical with such registered office. ARTICLE II MEETINGS OF STOCKHOLDERS 4. Place of Meetings Meetings of stockholders shall be held at any place, within or outside the State of Delaware, designated by the Board of Directors. In the absence of any such designation, stockholders' meetings shall be held at the registered office of the corporation. 5. Annual Meeting The Annual Meeting of Stockholders shall be held each year on a date and at a time designated by the Board of Directors.
